Mr. Justice Waterman delivered the opinion of the Court. One Carl Holtz obtained from appellant a policy of life insurance, the beneficiary, named, being his son Paul. Paul Holtz, while insane, killed his father, whereupon, a conservator of the insane son having been appointed, he brought suit to recover the insurance said to be due upon the policy issued upon the fife of Carl Holtz. Is the insane beneficiary of a life insurance policy entitled, upon his killing the insured, to the insurance money, is the question here presented. If the distinction between the civil and criminal liability of the insane is kept in mind, there will be no difficulty in answering this question. A lunatic is not criminally responsible for his acts, because criminal intent is the essence of crime, and criminal intent is wanting in the insane; but intent is not a necessary ingredient of civil liability. The multitude of cases in which judgment is obtained for injuries resulting from negligence are not based upon an intent to do harm; on the contrary there is in them not only an entire absence of wrongful intent, but most often a desire to avoid injury to any one. Intent not being necessary, a lunatic is civilly responsible for his' torts, and an action may be maintained against him therefor. Chitty’s Pleadings, Vol. 1, p. 97; Shearman & Redfield on Negligence, Sec. 57. It would be manifestly against public policy to absolve lunatics from the civil consequences of their acts; the temptation to simulate insanity for purposes of mischief, revenge or gain would, with persons of a low order, be very strong.' On account of public policy, as well, as principle, an insane person may be proceeded against in the civil courts for the consequences of his torts. McIntyre v. Sholty, 121 Ill. 660; Cooley on Torts, p. 97; Greenhood on Public Policy, Pt. 1, Rule II; Hatch, Adm’r, v. Mut. Life Ins. Co., 120 Mass. 550; Amicable Society v. Bolland, 4 Bligh N. S. 194. No one can tell how long an insane person may remain so; so soon as his reason is restored he is entitled to his liberty, and also, to his estate, enriched by whatever may' have been added to it by his insane acts. If Paul Holtz, while insane, had beaten a neighbor or his father, a civil recovery might have been had against him for the damage he had thus occasioned. He can not be enriched by reason of torts by him committed while insane. This is no time for removing any of the restraints upon passion which exist, or doing aught that may favor the thought that gain may come from the taking of human life. The judgment of the Circuit Court is reversed, and the cause having been tried by the court below without a jury, final judgment for the appellant, defendant below, will be entered here.